Citation Nr: 0628875	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for major depressive 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for onychomycosis of 
the toenails, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for a bilateral wrist 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to October 
1980 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran's August 2003 notice of disagreement includes the 
claim that she sustained a back injury during her period of 
service.  Inasmuch as this issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, referred to the RO for 
appropriate action.

In June 2006, the veteran withdrew her request for a Travel 
Board hearing before a Veterans Law Judge.



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  There is no evidence of migraine headaches during service 
or within one year of separation from service and no 
competent evidence of a nexus between migraine headaches and 
the veteran's period of active service.

3.  Competent medical evidence of an eye disorder is not 
currently shown.

4.  The veteran's major depressive disorder is a diagnosed 
illness, was first manifested several years after separation 
from service, and has not been related by any competent 
evidence to her active service from June 1980 to October 1980 
and from December 1990 to April 1991.

5.  The veteran's hypertension is a diagnosed illness, was 
first manifested several years after separation from service, 
and has not been related by any competent evidence to her 
active service.

6.  The veteran's onychomycosis of the toenails is a 
diagnosed illness, was first manifested several years after 
separation from service, and has not been related by any 
competent evidence to her active service.

7.  The veteran does not have a current disability manifested 
by memory loss which is related to service or to an 
undiagnosed illness.

8.  The veteran does not have a current disability manifested 
by hair loss which is related to service or to an undiagnosed 
illness.

9.  The veteran does not have a current disability manifested 
by bilateral wrist impairment which is related to service or 
to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  An eye disorder, claimed as blurred vision, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

3.  Major depressive disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.317 (2005).

4.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

5.  Onychomycosis of the toenails was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.317 (2005).

6.  A disability manifested by memory loss was not incurred 
in or aggravated by active service nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

7.  A disability manifested by hair loss was not incurred in 
or aggravated by active service nor is it due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

8.  A disability manifested by bilateral wrist impairment was 
not incurred in or aggravated by active service nor is it due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Thus, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly affirmed by the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis and hypertension).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

Migraine Headaches:  The veteran's service medical records 
are silent with respect to complaints of or treatment for 
migraine headaches.  Post service outpatient treatment 
records and reserve examination reports reflect that the 
veteran complained of a history of migraine headaches.  
Specifically, a November 2002 VA outpatient treatment report 
notes that the veteran reported a history of migraine 
headaches since 1991.  However, an October 2001 report of 
reserve examination notes that the veteran underwent initial 
consultation for such headaches in December 2000, nine years 
after her discharge from active duty service.  Moreover, as 
late as April 2001, the veteran reported that she had no 
history of frequent or severe headaches upon department of 
defense examination.  Such facts provide negative evidence 
against both this claim and other claims, indicating that the 
veteran's recollection of events is not always accurate. 

Based on the above, the Board must find that service medical 
records and post-service medical records, which indicate a 
disorder that began many years after service with no 
connection to service, provide evidence against this claim.  
The first clinical indication of a migraine headache disorder 
is consequently too remote in time from service to be 
attributed thereto.  The Board must note the lapse of years 
between the veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

Eye Disorder:  The veteran's service medical records are 
silent with respect to complaints of or treatment for eye 
impairment.  Her post service medical records reflect that 
she has complained of blurred vision; however, these records 
are silent with respect to findings of an eye disorder.  
Specifically, upon examination in November 2001 and February 
2002, the veteran had 20/20 vision and ophthalmology 
examinations were noted as normal.  The service and post 
service medical records provide negative evidence against 
this claim.

Insofar as the veteran is claiming entitlement to service 
connection for blurred vision, it is noted that refractive 
error of the eye, as such, is not a "disease" or "injury" 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

The veteran's claim for service connection for blurred vision 
must be denied because she has had negative ophthalmology 
examinations and there is no diagnosis of a current eye 
disorder.  

Undiagnosed Illness Claims:  Compensation may be paid to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability due to undiagnosed illnesses or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more before December 31, 2006, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).

With respect to the issues of entitlement to service 
connection for major depressive disorder, hypertension, and 
onychomycosis of the toenails; inasmuch as the medical 
evidence of record reflects that these disorders have been 
diagnosed, service connection for such disorders as due to an 
undiagnosed illness cannot be established.  These disorders 
do not meet the definition for a "qualifying chronic 
disability" because they are not undiagnosed illnesses, they 
are not medically unexplained chronic multisymptom illnesses, 
and they are not conditions that require a presumption per 
regulations promulgated by VA.  38 U.S.C.A. § 1117.

The veteran also cannot be service connected on a direct 
basis for major depressive disorder, hypertension, and 
onychomycosis of the toenails.  Her service medical records 
are negative for diagnoses or treatment of these disorders 
and there is no competent medical evidence linking her 
current disabilities of major depressive disorder, 
hypertension, and onychomycosis of the toenails to her 
periods of active military service.  Post-service medical 
records indicating conditions that began well after service 
are found to provide only negative evidence against this 
claim. 

The post service medical evidence of record reflects that the 
veteran's initial psychiatric treatment and diagnosis of 
major depressive disorder was not until March 2001 and she 
reported that she began to experience mood disturbance in 
1996 or 1997, six or seven years after her discharge from 
active duty service.  This record provides highly probative 
evidence against this claim.   

With respect to her hypertension claim, the Board finds that 
although the veteran is currently diagnosed as having 
hypertension, a comprehensive review of the service and post-
service evidence of record does not support a finding of 
hypertension in service or within one year thereafter.  
Specifically, the veteran's service medical records are 
silent with respect to findings of hypertension and her March 
1991 report of separation examination reflects that she did 
not have a history of high or low blood pressure and she was 
not under any medication.  The March 1991 report of 
separation examination provides particularly negative 
evidence against this claim.  

The first medical evidence of hypertension is not until four 
years after the veteran's discharge from active duty service 
and consists of an August 1995 treatment record which notes 
that the veteran had a history of hypertension.  There is no 
medical evidence suggesting that the veteran developed 
hypertension within the first year after her discharge from 
active duty service.  

Finally, with respect to onychomycosis of the toenails, the 
Board finds that although the veteran is currently diagnosed 
as having chronic fungal foot dermatitis and onychomycosis, a 
comprehensive review of the service and post-service evidence 
of record does not support a finding of onychomycosis in 
service or until October 2001, approximately ten years after 
service.  The veteran's service medical records are silent 
with respect to findings of skin disease or foot trouble.  
Moreover, even an April 2001 report of examination for the 
Department of Defense notes that the veteran report no 
history of skin disease or foot trouble.  The veteran's 
service and post service medical records provide particularly 
negative evidence against her claim.  

Based on the above, the Board must find that service medical 
records and post-service medical records, which show that 
major depressive disorder, hypertension, and onychomycosis of 
the toenails began many years after service and which do not 
show that these disorders are related to service, provide 
evidence against the veteran's claims of entitlement to 
service connection for these disorders.  The first clinical 
indication of major depressive disorder, hypertension, and 
onychomycosis of the toenails are consequently too remote in 
time from service to be attributed thereto.

With respect to the veteran's claims of entitlement to 
service connection for memory loss, hair loss, and a 
bilateral wrist disorder, it is noted that the veteran's 
service and post service medical records are silent with 
respect to complaints of or treatment for memory loss and 
hair loss.  

Although the veteran complained of memory loss upon 
psychiatric consultation in March 2001, the examiner noted 
that testing revealed no objective evidence of poor memory, 
attention, and concentration and that notable strengths were 
revealed on tests of memory, providing yet more evidence 
against this claim.   

Additionally, although service medical records include a 
November 1984 examination report which notes that the veteran 
was hospitalized for transitory arthritis with joint swelling 
in 1981, she was treated medically and there were "NC NS" 
[no complications, no sequelae].  Similarly, post service 
treatment records show complaints of bilateral wrist pain; 
however, these records do no show abnormalities upon physical 
examination an April 2001 report of X-ray examination of the 
wrists notes that no pathology was demonstrated.  

The competent medical evidence does not reveal diagnoses of 
memory loss, hair loss, or bilateral wrist impairment to 
account for the veteran's complaints.  Absent a present 
diagnoses of chronic disabilities manifested by memory loss, 
hair loss, and wrist impairment, service connection for these 
disorders cannot be granted.  38 C.F.R. § 3.303; Gilpin; 
Brammer; Boyer, supra.  The Board will therefore discuss 
entitlement to service connection for a disabilities 
manifested by memory loss, hair loss, and wrist impairment as 
due to undiagnosed illness.  38 C.F.R. § 3.317.

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has voiced complaints of memory 
loss, hair loss, and bilateral wrist impairment and she is 
competent to relate such a subjective symptom.  Her 
complaints are chronic because she claims that they have been 
present since her period of active duty service which ended 
in 1991.  However, there must be either objective indicators 
of a disability, such as "signs" evident to a medical 
examiner or other non-medical indicators capable of 
independent verification.  There is no such evidence here 
with respect to the veteran's claimed memory loss, hair loss, 
and bilateral wrist impairment.  No medical examiner has 
indicated any objective findings of these disorders.  In 
fact, the March 2001 psychiatric examination report notes 
that testing revealed no objective evidence of poor memory, 
attention, and concentration and that notable strengths were 
revealed on tests of memory.  Furthermore, the evidence 
reflects no independently verifiable non-medical indicators 
consistent with memory loss, hair loss, or bilateral wrist 
pain.  Thus, it cannot be said that the veteran suffers from 
any chronic disability manifested by memory loss, hair loss, 
or bilateral wrist pain within the meaning of applicable law 
and regulations.  Accordingly, service connection for a 
chronic disability manifested by memory loss, hair loss, or 
bilateral wrist pain is denied.  38 C.F.R. § 3.317.

The veteran believes that she suffers from migraine 
headaches, blurred vision, major depressive disorder, 
hypertension, onychomycosis of the toenails, memory loss, 
hair loss, and bilateral wrist impairment as a result of her 
active duty service.  She does not have the medical expertise 
to find that these disorders are currently manifested or that 
they are related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Accordingly, the weight of the evidence demonstrates that the 
veteran's migraine headaches, major depressive disorder, 
hypertension, and onychomycosis of the toenails began many 
years after her active service and were not caused by any 
incident of service.  Similarly, the weight of the evidence 
also demonstrates that the veteran does not currently have an 
eye disorder or disabilities manifested by memory loss, hair 
loss, or bilateral wrist impairment which is related to 
service or to an undiagnosed illness.  As the preponderance 
of the evidence is clearly against the veteran's claims, the 
benefit of the doubt doctrine does not apply and the claims 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in June 2002 and March 
2006 as well as information provided in the April 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate her claims and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The June 2002 letter, provided prior to the June 
2003 rating decision denying the veteran's claims, 
essentially asks the veteran to provide all relevant evidence 
in her possession.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Furthermore, the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward her.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in June 2002, prior 
to the June 2003 rating decision on appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims for service connection.  
However, the veteran did not receive notice of what type of 
information and evidence was needed to establish an effective 
date for any award based on her claims prior to the June 2003 
rating decision.  Thereafter, by way of the June 2003 rating 
decision, the May 2004 statement of the case, and the March 
2006 letter, the veteran was generally provided with notice 
of what type of information and evidence was needed to 
substantiate her claims.  Moreover, by an April 2006 letter 
from the RO, the veteran was specifically advised of what 
type of information and evidence was needed to substantiate 
any claims for an increased rating as well as the 
requirements for establishing an effective date.  She has not 
claimed entitlement to an earlier effective date and she has 
not made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice toward 
her.  Thus, any error is found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, reserve, and VA medical records.  In 
addition, the veteran has submitted lay evidence in the form 
of her written communications.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service, 
there is no current diagnosis of her claimed disorders, or 
that there is no competent medical evidence showing or 
indicating a nexus between service and her claimed disorders, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claims.  See 
38 C.F.R. § 3.159 (c)(4).  As service and post-service 
medical records provide no basis to grant these claims, and 
provide evidence against the claims, the Board finds no basis 
for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, based on the findings above, the 
standards of McLendon are found by the Board to not be met in 
this case. 

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on the presence of a currently disability 
and what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of an in-service 
disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and her military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or to obtain a medical opinion under the 
circumstances presented here would be a useless exercise.  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  The 
record, as a whole, is found to undermine the veteran's many 
claims.  Thus, there being no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.

ORDER

The appeal is denied as to all issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


